internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact number legend uil b program vision dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding specific purpose grants meets the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request the purpose of your programs is to achieve a specific objective produce a report or other similar product or improve or enhance scientific teaching or other similar capacity skill or talent in accordance with sec_4945 your overall goal is to build the nation’s health and healthcare workforce in the past you have focused on professionals faculty and scholars you have requested and already received approval for those grant making procedures you are now expanding your programs to support a larger effort beyond traditional healthcare influence e advance new research projects and e you will support selected fellows for the purposes of improving or developing clear accessible evidence to advance informed development and refinement of current knowledge your new programs are intended to build a healthy society by providing evidence based initiatives to affect education and prevention in the healthcare system e disseminate knowledge while developing the leadership and various skills individuals will need to contribute to building a b the grants are designed to encourage and further the recipients’ personal and intellectual involvement in their given field and in cross-sector collaborations the primary criteria for awarding grants include experience academic or leadership qualifications and an applicant's potential to make a significant contribution to your vision of building a b criteria for each program are tailored to the goals of the specific program the number of fellows will be determined based on the needs and capacity of the particular program therefore the number of grants will vary from year to year your process for selecting fellows is administered by your organization's staff frequently with input and advice from an administering organization and an advisory committee of content experts and others who can add insight into the particular program area you administer your programs with the assistance of various national program offices which are generally universities or other educational institutions because you need to reach fellows across all types of settings you will provide support to individuals regardless of the type of institution with which they are currently affiliated the amount of the fellowships will vary by program based on the support necessary to achieve the program's goals the types of activities funded will include faculty facilities and institutional costs of maintaining the program tuition stipends leadership development research expenses travel and other costs attributable to individual fellows in addition you or an administering organization may provide services directly or through consultants to support the fellow’s activities you will publish your programs using calls for proposals the calls will be announced through your website social media academic and medical institutions professional societies your alumni and grantees and direct outreach you will maintain all required information contained in the grant applications such as letters of agreement grantee reports and other documentation when you provide support through non-charitable host institutions safeguards will be included to ensure the grant does not provide more than an incidental benefit to the institution with which the fellow is affiliated these safeguards include sharing the outcome with the public publishing the results in journals or releasing the results to the public without charge you would also prohibit any provisions requiring the fellow to remain at the host institution after participating in the program grant recipients must submit periodic financial and narrative reports to receive additional payments on or renewal of funding the reports must demonstrate consistent program letter catalog number 58222y participation such as regular participation in meetings trainings and group projects and discussions and progress toward program goals in the cases where funding to support tuition is provided a minimum grade point average will be required fellowship grants are distributed to the host organization with which the fellow is affiliated at this time you do not make any grant distributions directly to individuals the host institutions are required under the grant agreements to maintain oversight over the use of grant funds fellows are required to submit reports to you at least annually describing the progress of their particular project or activities and accounting for the grant funds copies of papers manuscripts and other materials produced under the grant must also be provided grantees are also expected to submit a final report within days following the end of the grant period narrative reports on the progress of the fellows and their projects or activities are reviewed by the administering organization if applicable or the granting organization program staff deviations from the grant budget of more than percent require prior approval from you if the grantee submits an unsatisfactory report fails to submit a required report or if you learn that all or any part of the grant funds awarded are being diverted from the intended purposes you will withhold any further payments to the grantee you will take all reasonable and appropriate steps to recover any grant funds not properly accounted for or to ensure restoration of the diverted funds to the purposes of the grant this would include legal action if deemed appropriate under the circumstances any grantee deemed to have diverted grant funds shall be eligible to receive further payments only if such grantee voluntarily returns the diverted funds gives you his or her written assurances that future diversions shall not occur and agrees to provide additional progress reports on a bi-weekly monthly quarterly or semi-annual basis as determined appropriate during the duration of the grant period unused funds are required to be transferred back to you basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58222y the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58222y e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58222y
